Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/28/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 10/28/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 10, Line 2:  Insert “non-transitory” after “more”
Claim 10, Line 3:  Insert “non-transitory” after “more”
Claim 11, Line 2:  Insert “non-transitory” after “more”
Claim 14, Line 2:  Insert “non-transitory” after “more”
Claim 15, Line 2:  Insert “non-transitory” after “more”
Claim 16, Line 3:  Insert “non-transitory” after “more”
Claim 16, Line 4:  Insert “non-transitory” after “more”
Claim 17, Line 2:  Insert “non-transitory” after “more”
Claim 19, Line 2:  Insert “non-transitory” after “more”
Claim 20, Line 2:  Insert “non-transitory” after “more”

Allowable Subject Matter
4.	Claims 1-13 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 10, and 16 are directed towards a method, computer program product, and system that include/perform the operations of at least “tagging, by one or more computer processors, ground truth data utilizing subject matter expert inputs for a classification;  extracting, by one or more computer processors, one or more features and one or more boundaries from the tagged ground truth data;  tagging, by one or more computer processors, the one or more extracted features and the one or more extracted boundaries;  generating, by one or more computer processors, one or more stub images by incorporating the one or more tagged features, and the one or more tagged boundaries at a confidence level;  training, by one or more computer 
  	The cited and considered prior art, specifically Raveane (US PGPub 2017/0116498) that discloses a first generating unit for generating artificial training image data to mimic variations found in real images, by random manipulations to spatial positioning and illumination of a set of initial 2D images or 3D models;  a training unit for training a convolutional neural network with the generated artificial training image data;  a second generating unit for generating a configuration file describing an architecture and parameter state of the trained convolutional neural network;  and a distributing unit for distributing the configuration file to the mobile computer devices in communication,
	And Wang (US PGPub 2019/0065895) that discloses a memory configured to store video data associated with the one or more video frames;  and a processor configured to: obtain a current video frame;  detect a plurality of objects in the current video frame;  determine state information associated with the plurality of objects;  determine priorities for the plurality of objects, wherein a priority is determined for an object based on state information associated with the object;  and perform object recognition for one or more objects from the plurality of objects based on one or more priorities determined for the one or more objects, wherein object recognition is performed for objects having higher priorities before objects having lower priorities, 
	And Saliou (US PGPub 2019/0073564) that discloses generating real-world training data with corresponding ground truth annotations, the method including: feeding, as input to an initialized convolutional neural network-based object detector, 

tracks a corresponding identified target object using propagated bounding box annotations;  using sub-sequences of video frames produced for each of the at least some of the identified target objects and their corresponding propagated bounding box annotations as ground truth data for further training the initialized convolutional neural network-based object detector;  applying the trained convolutional neural network-based object detector to the real-world video sequences to identify a second set of target objects in individual video frames, applying the trained convolutional neural network-based object tracker to the real-world video sequences to generate sub-sequences of video frames for at least some of the identified target objects in the second set along with their corresponding propagated bounding box annotations, and further training the trained convolutional neural network-based object detector using the sub-sequences of video frames and their corresponding propagated bounding box annotations as the ground truth data;  iterating the applying, the applying, and the training until a convergence condition is satisfied;  and after each iteration, storing the sub-sequences 
	And Guo (US PGPub 2019/0228224) that discloses obtaining a plurality of image sets associated with a geographical region and a time period, wherein each image set of the plurality of image sets comprises multi-spectral and time series images that depict a respective particular portion of the geographical region during the time period;  predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets;  determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations;  and generating a crop indicative image comprising at least one image of the multi-spectral and time series images of the image set overlaid with indications of the crop type classification determined for the respective particular locations, 
	And Nguyen (US PGPub 2020/0302177) that discloses processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to: receive a video feed;  process the video feed in real-time as the video feed is received, including the apparatus being caused to: perform object detection and recognition on the video feed to detect and classify objects therein, perform activity recognition to detect and classify activities of at least some of the objects, and output classified objects and classified activities in the video feed;  generate natural language text that describes the video feed from the classified objects and activities;  produce a semantic network including a graph with vertices that represent the classified objects, and edges that connect the vertices and represent semantic relationships between the 
	And Bradski (US PGPub 2020/0364913) that discloses a display driver for displaying an image and an image segmentation on a display with the image segmentation overlaid on the image;  a user interface for accepting a correction input;  a segmentation network configured to: (i) accept the image segmentation and the correction input;  and (ii) output a corrected segmentation from the image segmentation and the correction input;  and a trainer configured to: save the corrected segmentation, synthesize training data, and conduct a training routine for the segmentation network using the synthesized training data and the corrected segmentation,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 10, and 16 are allowed.
	Claims 2-9, 11-15, and 17-20 are allowed for being dependent upon allowed base claims 1, 10, and 16.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664